Citation Nr: 0711963	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-21 267A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for Graves' disease 
(claimed as headaches, hypertension, hypertensive heart 
disease, insomnia and cardiovascular disease).  



REPRESENTATION

Appellant represented by:	AMVETS



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The veteran served on active duty from June 1973 to December 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the RO.  

The Board remanded this case back to the RO in April 2006 for 
additional development of record.  



FINDING OF FACT

The currently demonstrated residuals of Graves' disease is 
shown as likely as not to have had its clinical onset during 
the veteran's extensive period of active service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by the residuals of Graves' disease is 
due to disease or injury that was incurred in service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him VA examinations 
addressing the claimed disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a series of letters beginning in March 2003.  By 
these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted March 2003 VCAA letter was issued prior to 
the appealed rating decision, thus posing no procedural 
concerns in view of the Mayfield decisions.  

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  

However, any deficiencies of such notification would not be 
prejudicial in this case, involving only a service connection 
claim.  With service connection cases, no disability rating 
or effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including endocrinopathies 
and cardiovascular disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board has reviewed the service medical records and 
observes that the veteran is not shown to have manifested a 
diagnosis of Graves' disease or other thyroid problems during 
his extensive period of active service.  

However, an October 1980 examination revealed a radioopaque 
foreign body in the area of the thyroid cartilage, but no 
further studies were done to confirm thyroid abnormalities.  

As to his reported symptoms, the Board does note that the 
veteran had elevated blood pressure and reported having both 
headaches and trouble sleeping on several occasions during 
service.  The veteran was also noted to have an abnormal or 
irregular electrocardiogram in April and July of 1993, 
February 1994, and October 1996.  

Subsequent to service, the earliest medical evidence 
containing findings pertinent to the veteran's current claim 
is a February 1997 VA general medical examination report.  

During this examination, the veteran reported having had 
headaches associated with sinus troubles and an abnormal 
electrocardiogram about six years earlier.  The examination 
revealed a systolic murmur heard best in the mitral area, 
with no evidence of cardiac enlargement clinically and blood 
pressure of 139/84.  

In July 2002, the veteran was admitted to a private facility 
for complaints of high blood pressure and heart palpitations.  

The initial impressions were those of a brief episode of 
fluttering, possibly representing benign arrhythmia; a 
systolic murmur, and a mild elevation in systolic blood 
pressure.  The concern that the veteran might have 
hyperthyroidism was expressed.  

Subsequently, an echocardiogram revealed mild concentric left 
ventricular hypertrophy, with preserved left ventricle 
systolic function.  A thyroid sonogram revealed a diffusely 
large thyroid, with numerous heterogeneously hypoechoic 
lesions.  There was no dominant mass or cyst seen.  

Based on this, in August 2002, the veteran was given an 
impression of hyperthyroidism, with no signs of adrenal 
insufficiency or thyroid storm.  An impression of 
hypertension with hypertensive heart disease was also 
rendered.  

In a brief November 2003 statement, a VA doctor noted that 
the veteran had a history of Graves' disease and that such a 
disease often would exist for years before being diagnosed.  
Therefore, it was "likely" that the disease existed during 
service.  

The veteran underwent a privately conducted VA examination in 
February 2004, during which he reported that many of his 
hyperthyroidism symptoms were present during service and that 
his "problems" began in June 2002.  

The examination confirmed the diagnosis of Graves' disease, 
with current symptoms including poor sleep, mild tremors, and 
left temporal vascular headaches.  As to whether this 
disorder was etiologically related to service, the examiner 
vaguely stated that "there [were] no medical records 
available to make this diagnosis" and that "[n]o in-service 
medical records [were] present in [the veteran's] file."  

In October 2004, the veteran underwent a second privately 
conducted VA examination.  This examiner did review the 
veteran's service medical records, including the in-service 
electrocardiogram findings.   

However, the examiner noted that the records did not contain 
any evidence of the veteran complaining of any problems 
consistent with, or signs of, Graves' disease.  

The veteran was noted to have had "a thyroid storm" several 
years after his discharge from service, and there was no 
evidence based upon the records that any of the symptoms of 
thyroid disease were present during that time.  

While the examiner described the amount of service medical 
records as "small," he rendered the opinion that the 
veteran's Graves' disease was not caused by, or a result of, 
any problems during service.  

The claims file also includes a February 2006 statement from 
the veteran's endocrinologist from the Portsmouth Naval 
Hospital.  This doctor described the diagnosis of 
hyperthyroidism, due to Graves' disease.  

The physician noted that this diagnosis often went 
undiagnosed for years before the diagnosis was made and that 
it was "possible" that this was the case with the veteran.  
However, the endocrinologist also stated that hyperthyroidism 
can also come on rapidly, with stress noted as an example of 
a trigger.  He indicated that he did not have the veteran's 
service medical records but that the presence of a goiter, 
unexplained tachycardia, weight loss, or proptosis "would 
support the idea that this condition existed while in the 
service."  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions, as here.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  The Board may, 
however, may favor the opinion of one competent medical 
professional over that of another so long as an adequate 
statement of reasons and bases is provided.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Also, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  In cases where an examiner who 
has rendered a medical opinion has not had an opportunity to 
review the veteran's medical records, the medical opinion's 
probative value is substantially limited.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998) (bare conclusions without 
a factual predicate in the record are not considered 
probative); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

Additionally, the fact that an opinion is relatively 
speculative in nature also limits its probative value.  For 
example, an examiner's opinion that a current disorder 
"could be" related to, or that there "may be" some 
relationship with, symptomatology in service makes the 
opinion of the examiner too speculative in nature.  See 
Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish a causal relationship).  See also 
Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not 
probative).  

Moreover, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  That notwithstanding, the Court 
has declined to adapt a "treating physician rule" under 
which a treating physician's opinion would presumptively be 
given greater weight than that of a VA examiner or another 
doctor.  See Winsett v. West, 11 Vet. App. 420, 424-25 
(1998); Guerrieri v. Brown, 4 Vet. App. 467-471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

The Board has reviewed the competent medical evidence of 
record and finds that his service medical records indicate 
treatment for symptoms currently associated with his Graves' 
disease, including elevated blood pressure readings, an 
abnormal electrocardiogram, headaches, and trouble sleeping.  

In addition, a foreign body in the thyroid region was noted 
during service in October 1980.  The veteran was first shown 
to have been treated for thyroid problems, less than five 
years after service.  

Several of the veteran's doctors have indicated that such 
thyroid problems could go unnoticed for many years and that, 
accordingly, the veteran's Graves's disease might have been 
manifest dating back to service.  

In this case, the only medical opinion against the claim is 
the private doctor who conducted the October 2004 VA 
examination.  This doctor reviewed the veteran's service 
medical records, found no signs or symptoms of 
hyperthyroidism/Graves' disease during service, and observed 
that the disorder was not diagnosed until several years 
following service.  

On review, the Board finds that the medical evidence of 
record is in relative equipoise in showing that the veteran's 
thyroid disease as likely as not had its clinical onset 
during his lengthy period of active service.  

The Board is aware that the lay statements can be read as 
claiming continuity of symptomatology (e.g., headaches, sleep 
problems) since service.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1336-7 (Fed. Cir. 2006) (holding the Board is obligated 
to, and fully justified in, determining whether lay testimony 
is credible in and of itself, and that the Board may weigh 
the absence of contemporary medical evidence against lay 
statements).  

In this regard, the nature of the actual thyroid changes 
exhibited within several years of the veteran's retirement 
from service, in the Board's opinion, tends to support the 
lay statements.  

Accordingly, this lay evidence to this extent constitutes 
competent evidence and presents probative value as to the 
matter of the onset of the veteran's symptoms.  See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation).  

Overall, by extending the benefit of the doubt to the 
veteran, service connection for the residuals of Graves' 
disease is warranted.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine is applicable in this case because the evidence 
is found to be evenly balanced as to the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).  



ORDER

Service connection for the residuals of Graves' disease is 
granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


